DETAILED ACTION

This communication is in response to the Application filed on 26 December 2018. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, and 17-20, with claims 2, 9, and 16 being cancelled, are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 


EXAMINER’S AMENDMENT

The following amendments are made with the approval of the applicant’s representative, Todd Thurheimer.

Please amend claim 1 as follows:

A method, comprising:
retrieving, by one or more processors, semantic annotations and an API specification that describes capabilities exposed by an API and specifies one or more API endpoints, [[and]] one or more operations, data shapes for requests and responses, and input parameters;
forming, by the one or more processors, a semantic data graph that represents a plurality of entities connected by relations in a specific domain by combining the API specification, the semantic annotations, and a domain model, wherein the domain model defines concepts, taxonomies, properties and the relations within the specific domain, wherein each entity in the plurality of entities is accessible as an API endpoint 
building, by the one or more processors, a conversational agent using the semantic data graph, wherein the conversational agent receives a natural language query from a user, translates the natural language query , determines a response, and provides the response to the user.

Claim 2 cancelled.


Please amend claim 8 as follows:

A system, comprising:
a memory; and 
at least one processor coupled to the memory and configured to:
retrieve semantic annotations and an API specification that describes capabilities exposed by an API and specifies one or more API endpoints, [[and]] one or more operations, data shapes for requests and responses, and input parameters;
form a semantic data graph that represents a plurality of entities connected by relations in a specific domain by combining the API specification, the semantic annotations, and a domain model, wherein the domain model defines concepts, taxonomies, properties, and the relations within the specific domain, wherein each entity in the plurality of entities is accessible as an API endpoint among the one or more API endpoints, and wherein the relations between the plurality of entities in the semantic data graph are mapped to the one or more operations; and
build a conversational agent using the semantic data graph, wherein the conversational agent receives a natural language query from a user, translates the natural language query , determines a response, and provides the response to the user.

Claim 9 cancelled.

Please amend claim 15 as follows:
 
A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
retrieving semantic annotations and an API specification that describes capabilities exposed by an API and specifies one or more API endpoints, [[and]] one or more operations, data shapes for requests and responses, and input parameters;
forming a semantic data graph that represents a plurality of entities connected by relations in a specific domain by combining the API specification, the semantic annotations, and a domain model, wherein the domain model defines concepts, taxonomies, properties, and the relations within the specific domain, wherein each entity in the plurality of entities is accessible as an API endpoint among the one or more API endpoints, and wherein the relations between the plurality of entities in the semantic data graph are mapped to the one or more operations; and
building a conversational agent using the semantic data graph, wherein the conversational agent receives a natural language query from a user, translates the natural language query , determines a response, and provides the response to the user.

Claim 16 cancelled. 


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record includes US 20080010069 (Katariya et al.) and US 20150142704 (London). Katariya et al. discloses a method, comprising: creating, by one 
Katariya et al., though, does not specifically disclose combining, by the one or more processors, the annotated API specification, a domain model, and a linguistic corpus to form a semantic data graph that represents a plurality of entities connected by relations in a specific domain, wherein each entity in the plurality of entities is accessible as an API endpoint among the one or more API endpoints in the annotated API specification, and wherein the relations between the plurality of entities in the semantic data graph are mapped to the one or more operations; and building, by the one or more processors, a conversational agent using the semantic data graph, wherein the conversational agent translates commands received in natural language to the operations in the annotated API specification as exposed by the API.  
London is cited to disclose combining, by the one or more processors, the annotated API specification, a domain model, and a linguistic corpus to form a semantic data graph that represents a plurality of entities connected by relations in a specific domain (London, para [0091].), wherein each entity in the plurality of entities is accessible as an API endpoint among the one or more API endpoints in the annotated API specification (London, para [0184]), and wherein the relations between the plurality of entities in the semantic data graph are mapped to the one or more operations (London, para [0136]-[0137]); and building, by the one or more processors, a conversational agent using the semantic data graph (London, para [0091]), wherein the 
However, none of the prior art teaches “retrieving, by one or more processors, data shapes for requests and responses”.
          Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 
“retrieving, by one or more processors, semantic annotations and an API specification that describes capabilities exposed by an API and specifies one or more API endpoints, [[and]] one or more operations, data shapes for requests and responses, and input parameters;
forming, by the one or more processors, a semantic data graph that represents a plurality of entities connected by relations in a specific domain by combining the API specification, the semantic annotations, and a domain model, wherein the domain model defines concepts, taxonomies, properties and the relations within the specific domain, wherein each entity in the plurality of entities is accessible as an API endpoint among the one or more API endpoints, and wherein the relations between the plurality of entities in the semantic data graph are mapped to the one or more operations; and
building, by the one or more processors, a conversational agent using the semantic data graph, wherein the conversational agent receives a natural language query from a user, translates the natural language query , determines a response, and provides the response to the user.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656